

1999 AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
STOCK INCENTIVE PLAN
FORM OF STOCK OPTION AWARD AGREEMENT
 
THIS AGREEMENT (the "Agreement"), is made effective as of {INSERT DATE}
(the "Date of Grant"), between American Axle & Manufacturing Holdings, Inc., a
Delaware corporation (the "Company"), and {INSERT NAME} (the "Participant"):
 
RECITALS:
 
A.  The Company has adopted the 1999 American Axle & Manufacturing Holdings,
Inc. Stock Incentive Plan (the "Plan")  The Plan is incorporated in and made a
part of this Agreement.  Capitalized terms that are not defined in this
Agreement have the same meanings as in the Plan; and
 
B.  The Compensation Committee of the Board of Directors determined that it is
in the best interests of the Company and its stockholders to grant the Option
provided for in this Agreement to the Participant, pursuant to the Plan and the
terms of this Agreement.
 
The parties agree as follows:
 
1. Grant of the Option.  The Company grants to the Participant the right and
option (the "Option") to purchase, on the terms and conditions of this
Agreement, all or any part of an aggregate of {INSERT NUMBER OF SHARES} Shares,
subject to adjustment as set forth in the Plan.  The purchase price of the
Shares subject to the Option  (the "Option Price") shall be {INSERT PRICE} per
Share, the closing price of the Company's common stock on the Date of
Grant.  The Option is not intended to be an "incentive stock option" within the
meaning of Section 422 of the Code.
 
2. Vesting of the Option.  At any time, the portion of the Option that has
become vested and exercisable as described in this Section 2 is referred to as
the "Vested Portion".
 
(a)           Vesting Schedule.  Subject to Section 2(b), the Option shall vest
and become exercisable, on the first, second and third anniversaries of the Date
of Grant (each, a "Vesting Date"), as follows:
 
 
Vesting Date                        Total Vested Shares*
 
First anniversary of the Date of Grant             33%
Second anniversary of the Date of Grant         67%
Third anniversary of the Date of Grant                       100%
 
*Whole Shares only; fractional Shares, if any, are vested on the subsequent
Vesting Date.
 
(b)           Earlier Vesting and Forfeiture.
 
(i)           To the extent not already vested, the Option shall vest and become
immediately exercisable in full (by the Participant or the Participant's
beneficiary, as applicable) upon the Participant's death or Disability, or
upon a Change in Control.
 
(ii)           Except as otherwise expressly stated in Section 2(b)(i), if the
Participant’s employment with the Company terminates for any reason, to the
extent not already vested, the Option shall be forfeited and canceled without
consideration, and the Vested Portion of the Option shall remain exercisable for
the period set forth in Section 3(a).
 
1

--------------------------------------------------------------------------------


3. Exercise of Options.
 
(a)           Period of Exercise.  Subject to the provisions of the Plan and
this Agreement, the Participant may exercise all or any part of the Vested
Portion of the Option at any time before the earliest of:
 
(i)           the tenth anniversary of the Date of Grant;
 
(ii)           five years following the date of termination of the Participant's
employment (A) as a result of the Participant's death or Disability; or
(B) following a Change in Control;
 
(iii)           five years following the date of termination of the
Participant's employment (or, if the Participant is a member of the Company's
Board on that date, five years following the date on which the Participant's
service as a member of the Board terminates) upon the Participant's retirement
under the Company's Retirement Program for Salaried Employees, Restatement dated
January 1, 2006 (the "Program") at or after age 65, or after attaining age 55
but prior to age 65 with ten or more years of credited service under the
Program;
 
(iv)           ninety days following the date of termination of the
Participant's employment by the Company without Cause or the date of the
Participant's resignation; and
 
(v)           the date of termination of the Participant's employment by the
Company for Cause.
 
(vi)           For purposes of this Agreement, the term "Cause" means
(i) neglect of or willful and continuing refusal of the Participant to perform
his or her duties with the Company (other than due to Disability), (ii) a breach
of any non-competition or "no raid" covenants to which the Participant is
subject, (iii) engaging in conduct which is demonstrably injurious to the
Company, the Company's Subsidiaries or Affiliates (including, without
limitation, a breach of any confidentiality covenant to which the Participant is
subject), or (iv) a conviction or plea of guilty or nolo contendere to a felony
or a misdemeanor involving moral turpitude, dishonesty or theft, in each case as
determined in the sole discretion of the Company.  If an employment agreement
between the Company and the Participant is in effect on the Date of Grant,
"Cause" has the meaning, if any, defined in the employment agreement.
 
(b)           Method of Exercise.
 
(i)           Subject to Section 3(a), the Vested Portion of the Option may be
exercised by delivering to the Company at its principal executive offices, or
its designee, written notice of intent to so exercise.  The Option may be
exercised with respect to whole Shares only.  Such notice shall specify the
number of Shares for which the Option is being exercised and shall be
accompanied by payment in full of the aggregate Option Price for the Shares
being purchased.  The payment of the Option Price shall be made (i) in cash or
its equivalent, (ii) in Shares having a Fair Market Value equal to the aggregate
Option Price for the Shares being purchased and satisfying other requirements of
the Company, (iii) partly in cash and partly in Shares or (iv) through the
delivery of irrevocable instructions to a broker to deliver promptly to the
Company an amount equal to the aggregate Option Price for the Shares being
purchased.
 
(ii)           Notwithstanding any other provision of the Plan or this
Agreement, the Option may not be exercised before the completion of any
registration or qualification of the Option or the Shares as required by
applicable state and federal securities laws or any ruling or regulation of any
governmental body or national securities exchange that the Company shall in its
sole discretion determine in good faith to be necessary or advisable.
 
(iii)           In the event of the Participant's death, the Vested Portion of
the Option shall remain exercisable by the Participant's executor or
administrator, or the person or persons to whom the Participant's rights under
this Agreement shall pass by will or by the laws of descent and distribution to
the extent set forth in Section 3(a).  Any heir or legatee of the Participant
shall take rights granted in this Agreement, subject to the terms and conditions
of the Option.
 
2

--------------------------------------------------------------------------------


4. No Right to Continued Employment.  Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Company or any
Affiliate.  Further, the Company or any Affiliate may at any time dismiss the
Participant or discontinue any consulting relationship, free from any liability
or any claim under the Plan or this Agreement, except as expressly provided in
this Agreement.
 
5. Transferability.  Except as otherwise provided in the Plan, the Option may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution.  Except for the designation of the Participant’s beneficiary, the
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance of the Option shall be void and unenforceable against the Company or
any Affiliate.  No permitted transfer of the Option to heirs or legatees of the
Participant shall be effective to bind the Company unless the Company has been
furnished with written notice of the transfer and a copy of the evidence that
the Company deems necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions of the
Option.
 
6. Withholding.  Except as provided in the following sentence, the Company shall
withhold Shares from the Shares otherwise issuable or transferable under the
Option to satisfy minimum statutory tax withholding obligations with respect to
the Option, its exercise, or any payment or transfer under the Option or the
Plan.  The Participant may also satisfy (or may be required by the Company to
satisfy) all or part of any withholding obligation with respect to the Option or
the Plan by remitting the required withholding taxes to the Company, in
accordance with the rules and procedures established by the Committee from time
to time.  The Company shall have the right to take any other action that may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of withholding taxes with respect to the Award or the Plan.
 
7. Securities Laws.  Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
 
8. Notices.  Notice under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive offices of the Company and to
the Participant at the address appearing in the records of the Company for the
Participant, or to either party at another address that the party designates in
writing to the other.  Notice shall be effective upon receipt.
 
3

--------------------------------------------------------------------------------


9. Choice of Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of New York without regard
to principles of conflicts of law.
 
10. Option Subject to Plan.  The Option is subject to the Plan.  The terms and
provisions of the Plan, as they may be amended from time to time, are
incorporated in this Agreement.  In the event of a conflict between any term or
provision contained in this Agreement and a term or provision of the Plan, the
terms and provisions of the Plan will govern and prevail.
 
11. Section 409A.  The Option is not intended to provide for a "deferral of
compensation" within the meaning of Section 409A of the Code and shall be
interpreted and construed in a manner consistent with that intent.  If any
provision of this Agreement or the Plan causes the Option to be subject to the
requirements of Section 409A of the Code, or could otherwise cause the
Participant to recognize income or be subject to the interest and penalties
under Section 409A of the Code, then the provision shall have no effect or, to
the extent practicable, the Company may modify the provision to maintain the
original intent without violating the requirements of Section 409A of the Code.
 
12. Signature in Counterparts.  This Agreement may be signed in
counterparts.  Each counterpart shall be an original, with the same effect as if
the signatures were on the same instrument.
 
 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
 
 
 
By:
__________________________________

 
Name:

 
Title:

 
Agreed and acknowledged as of the Date of Grant:
 


{Insert Participant Name}
 

 
 
4

--------------------------------------------------------------------------------

 
